 1   Michael Liu Su (SBN 300590)
     michael.liu.su@finnegan.com
 2   FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
 3
     3300 Hillview Avenue
 4   Palo Alto, CA 94304
     Telephone:    (650) 849-6600
 5   Facsimile:    (650) 849-6666
 6   Lionel M. Lavenue (pro hac vice)
     lionel.lavenue@finnegan.com
 7
     Bradford C. Schulz (pro hac vice)
 8   bradford.schulz@finnegan.com
     FINNEGAN, HENDERSON, FARABOW,
 9     GARRETT & DUNNER, LLP
     Two Freedom Square
10   11955 Freedom Drive
11   Reston, VA 20190
     Telephone:    (571) 203-2700
12   Facsimile:    (202) 408-4400

13   Attorneys for Plaintiff
     ZTE (USA) Inc.
14

15                                      UNITED STATES DISTRICT COURT
16                                   NORTHERN DISTRICT OF CALIFORNIA
17                                           OAKLAND DIVISION
18
     ZTE (USA) INC.,                                       CASE NO. 4:18-cv-06185-HSG
19
                                                           (Former Case No. 2:17-cv-00517-JRG)
20                             Plaintiff,                  (E.D. Tex.)

21                  v.                                     ORDER GRANTING
                                                           ADMINISTRATIVE MOTION TO
22   AGIS SOFTWARE DEVELOPMENT LLC,                        REMOVE FILED DOCUMENTS
                                                           FROM CASE FILE AND DOCKET
23
                               Defendants.
24

25

26

27

28
                                                            ORDER GRANTING ADMINISTRATIVE MOTION TO REMOVE
                                                         FILED DOCUMENTS FROM CASE FILE AND DOCKET CASE NO.
                                                                                            4:18-CV-06185-HSG
 1
                                                   ORDER
 2

 3          The Court has reviewed ZTE (USA) Inc.’s Administrative Motion to Remove Filed

 4   Documents from Case File and Docket and the Declaration of Bradford C. Schulz in Support of

 5   Administrative Motion to Remove Filed Documents from Case File and Docket. For good cause

 6   appearing therefore, IT IS SO ORDERED:

 7          Dkt. Nos. 42-4, 42-6, 42-7, 42-8, 42-9, 42-10, 42-11, 42-12, 42-13, and 42-14; the originally

 8   filed highlighted ZTE’s Response to Motion to Dismiss Second Amended Complaint (“Response”)

 9   (Dkt. Nos. 42-3, 43), the originally filed highlighted Declaration of Bradford C. Schulz in Support of

10   the Response (Dkt. Nos. 42-5, 43-1), and the originally filed Exhibits 3 (Dkt. No. 43-4), 4 (Dkt. No.

11   43-5), 5 (Dkt. No. 43-6), 6 (Dkt. No. 43-7), 8 (Dkt. No. 43-9), 10 (Dkt. No. 43-11), 14 (Dkt. No. 43-

12   15), and 34 (Dkt. No. 43-35) be permanently removed from the case file and docket.

13

14   Dated: April 3, 2019                         _________________________________

15                                                         Hon. Haywood S. Gilliam Jr.
                                                           United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                ORDER GRANTING ADMINISTRATIVE MOTION TO REMOVE FILED
                                                       1    DOCUMENTS FROM CASE FILE AND DOCKET CASE NO. 4:18-CV-06185-
                                                                                                                   HSG
